                Case 20-23076-CMB                      Doc 39          Filed 07/08/21 Entered 07/08/21 12:25:36        Desc Main
                                                                      Document      Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                 IN RE: Raymond E. Byers                                                              CHAPTER 13
                                                               Debtor(s)
                                                                                                  BKY. NO. 20-23076 CMB


                                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                         Kindly enter my appearance on behalf of NATIONSTAR MORTGAGE LLC D/B/A
                    MR. COOPER and index same on the master mailing list.



                                                                 Respectfully submitted,


                                                                 /s/ ${s:1:y:_________________________}
                                                                     Maria Miksich
                                                                     08 Jul 2021, 06:48:14, EDT

                                                                 Brian C. Nicholas, Esq. (317240) ${c:1:n:bcn:att-y}
                                                                 Maria D. Miksich, Esq. (319383) ${c:1:n:mdm:att-y}
                                                                 Rebecca A. Solarz, Esq. (315936) ${c:1:n:ras:att-y}
                                                                 KML Law Group, P.C.
                                                                 BNY Mellon Independence Center
                                                                 701 Market Street, Suite 5000
                                                                 Philadelphia, PA 19106
                                                                 412-430-3594
                                                                 bkgroup@kmllawgroup.com




Document ID: ed4f801db0e3bf29b161745a11962c974e56b2482d4dc3d8e09fa9b22a41badf
